     Case: 1:19-cv-02010-WHB Doc #: 22 Filed: 10/16/19 1 of 27. PageID #: 153




                     IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


FIRST CHOICE CHIROPRACTIC,                    )    CASE NO. 1:19CV2010
LLC, et al.,                                  )
                                              )    MAGISTRATE JUDGE
                     Plaintiffs,              )    WILLIAM H. BAUGHMAN, JR.
                                              )
v.                                            )
                                              )
OHIO GOVERNOR MIKE DeWINE,                    )
et al.,                                       )
                                              )    MEMORANDUM OPINION AND
                     Defendants.              )    ORDER


                                              I.

       In its seminal case on commercial speech, 1 the Supreme Court articulated a four-

part intermediate scrutiny test to guide constitutional analysis of state-imposed regulations.

If the commercial message accurately informs the public about lawful activity and if the

state asserts a substantial interest to be achieved by the regulations under consideration,

then a court must next determine whether the result directly advances the interest the state

asserts, and whether the regulations are not more extensive than necessary to serve that

interest.




1
 Central Hudson Gas & Electric Corp. v. Public Service Commission of New York, 447
U.S. 557 (1980).

                                              1
      Case: 1:19-cv-02010-WHB Doc #: 22 Filed: 10/16/19 2 of 27. PageID #: 154



        Plaintiffs here, a group of chiropractors practicing in Ohio and one of their referral

companies, argue that newly enacted statutes governing their business fail all four parts,

and that an even stricter test is required. They also claim the new enactments violate equal

protection guarantees of the Fourteenth Amendment. Plaintiffs seek to stop the regulations

from taking effect on October 17, 2019. 2

        Before I can undertake this constitutional analysis, I must determine whether

plaintiffs have met their burden under a well-established four-prong test that would entitle

them to a preliminary injunction. The first prong of the preliminary injunction test in effect

intersects with the intermediate scrutiny analysis, since this first prong requires plaintiffs

to show a substantial likelihood or probability of winning this lawsuit on its merits.

        In their zeal to enjoin Ohio from enforcing these new enactments, plaintiffs focus

too little on how federal courts including the Sixth Circuit have already applied the law to

similar regulation of chiropractors’ commercial speech in other states. Because of this

governing law and because plaintiffs have provided no reason to justify a departure from

it, I find that plaintiffs have not met their burden for obtaining preliminary injunctive relief.

I, therefore, deny plaintiffs’ motion for a preliminary injunction.


                                               II.

        This lawsuit began on August 30, 2019 when three chiropractic care and treatment

facilities created under Ohio law (First Choice Chiropractic, LLC, Prestige Chiropractic &

Injury, LLC, and Allied Health & Chiropractic, LLC), their three respective owners (James


2
    ECF No. 3.

                                               2
    Case: 1:19-cv-02010-WHB Doc #: 22 Filed: 10/16/19 3 of 27. PageID #: 155



Fonner, D.C., Rennes Bowers, D.C., and Ty Dahodwala, D.C.), and a patient referral

service incorporated under Ohio law (Schroeder Referral Systems, Inc.) sued the State of

Ohio, the Ohio General Assembly, and the Ohio State Chiropractic Board for declaratory

and injunctive relief. 3 The plaintiffs challenge several provisions in the State of Ohio’s

2020-2021 Biennial Budget Bill. 4

       Plaintiffs challenge new Ohio Rev. Code § 149.43(A)(1)(mm), which excludes

from the definition of “public record” in that section “[t]elephone numbers for a victim, as

defined in section 2930.01 of the Revised Code, a witness to a crime, or a party to a motor

vehicle accident subject to the requirements of section 5502.11 of the Revised Code that

are listed on any law enforcement record or report.”

       Plaintiffs also challenge new Ohio Rev. Code § 1349.05(B), (C), (D), and (E):

             (B) No health care practitioner, with the intent to obtain
          professional employment for the health care practitioner, shall directly
          contact in person, by telephone, or by electronic means any party to a
          motor vehicle accident, any victim of a crime, or any witness to a
          motor vehicle accident or crime until thirty days after the date of the
          motor vehicle accident or crime. Any communication to obtain
          professional employment shall be sent via the United States postal
          service.

              (C) No person who has been paid or given, or was offered to be
          paid or given, money or anything of value to solicit employment on
          behalf of another shall directly contact in person, by telephone, or by
          electronic means any party to a motor vehicle accident, any victim of
          a crime, or any witness to a motor vehicle accident or crime until thirty
          days after the date of the motor vehicle accident or crime. Any
          communication to solicit employment on behalf of another shall be

3
 ECF No. 1.
4
     Am.    Sub. H.B. No.           166, 133rd G.A. (Ohio              2019).     See
https://www.legislature.ohio.gov/legislation/legislation-status?id=GA133-HB-166 for a
complete history of the 2020-2021 Biennial Budget Bill.

                                             3
    Case: 1:19-cv-02010-WHB Doc #: 22 Filed: 10/16/19 4 of 27. PageID #: 156



          sent via the United States postal service.

              (D) If the attorney general believes that a health care practitioner
          or a person described in division (C) of this section has violated
          division (B) or (C) of this section, the attorney general shall issue a
          notice and conduct a hearing in accordance with Chapter 119. of the
          Revised Code. If, after the hearing, the attorney general determines
          that a violation of division (B) or (C) of this section occurred, the
          attorney general shall impose a fine of five thousand dollars for each
          violation to each health care practitioner or person described in
          division (C) of this section who sought to financially benefit from the
          solicitation. If the attorney general determines that a health care
          practitioner or person described in division (C) of this section has
          subsequently violated division (B) or (C) of this section, the attorney
          general shall impose a fine of twenty-five thousand dollars for each
          violation.

              (E) After determining that a health care practitioner or person
          described in division (C) of this section has violated division (B) or
          (C) of this section on three separate occasions, and if that health care
          practitioner or person described in division (C) of this section holds a
          license issued by an agency, the attorney general shall notify that
          agency in writing of the three violations. On receipt of that notice, the
          agency shall suspend the health care practitioner’s or the person’s
          license without a prior hearing and shall afford the health care
          practitioner or the person a hearing on request in accordance with
          section 119.06 of the Revised Code.

New Ohio Rev. Code § 1349.05(A)(3)(e) includes chiropractors under the definition of

“health care practitioner.”

       Plaintiffs initially argued the regulations violated the one subject rule embodied in

Article II, Section 15(D) of the Ohio Constitution; 5 free speech rights under the First

Amendment; and equal protection guarantees under the Fourteenth Amendment. Two



5
  “No bill shall contain more than one subject, which shall be clearly expressed in its title.
No law shall be revived or amended unless the new act contains the entire act revived, or
the section or sections amended, and the section or sections amended shall be repealed.”

                                              4
    Case: 1:19-cv-02010-WHB Doc #: 22 Filed: 10/16/19 5 of 27. PageID #: 157



weeks after filing their complaint, plaintiffs filed a motion for a preliminary injunction, and

requested an evidentiary hearing. 6 For evidentiary support, plaintiffs’ motion includes an

affidavit from the owner of Schroeder Referral Systems, Inc.; an affidavit from Dr. Fonner,

the owner of First Choice Chiropractic, LLC; an affidavit from Dr. Dahodwala, the owner

of Allied Health & Chiropractic, LLC; and an affidavit from Dr. Bowers, the owner of

Prestige Chiropractic and Injury, LLC.

       Plaintiffs claim multiple injuries to their businesses and to potential future patients

as a result of these new enactments. 7 The plaintiff referral service goes so far as to assert

that “my business will be effectively and immediately shut down and all our employees

will need to be laid off.” 8 The plaintiff chiropractors predict the regulations will require

immediate lay offs and the closing of offices, and will cost them future business. 9 They

also predict greater patient suffering caused by the new statutes. 10

       At a status conference with the District Court on September 17, 2019, the parties

agreed plaintiffs would amend their complaint to name individual defendants and to

dismiss their state laws claims. 11 The parties also agreed to a proposed briefing schedule,12

and consented to transferring this case to me.        The litigation presupposes a speedy


6
  ECF No. 3.
7
  ECF No. 3-1, at 2.
8
  Id.
9
  ECF No. 3-2, at 2; ECF No. 3-3, at 2; ECF No. 3-4, at 2.
10
   ECF No. 3-2, at 1-2; ECF No. 3-3, at 1-2; ECF 3-4, at 1.
11
   Plaintiffs subsequently filed a separate lawsuit in the Cuyahoga County Court of
Common Pleas to assert their state law claims. Allied Health & Chiropractic, LLC v. State
of Ohio, Case No. CV-19-922186. As of this order, the state court has not yet adjudicated
those claims.
12
   ECF No. 7.

                                              5
     Case: 1:19-cv-02010-WHB Doc #: 22 Filed: 10/16/19 6 of 27. PageID #: 158



resolution, as the new statutory provisions take effect on October 17, 2019.

       On September 20, 2019, plaintiffs filed their first amended complaint, which names

as defendants Ohio Governor Mike DeWine, Ohio Attorney General Dave Yost, and the

Ohio State Chiropractic Board. The first amended complaint seeks declaratory relief only

on federal free speech and equal protection claims. Plaintiffs’ first amended complaint

continues to mention new Ohio Rev. Code § 149.43(A)(1)(mm), which excludes from the

definition of “public record” in that section victim telephone numbers from accident and

police reports. Other than to note that this new statutory provision interferes with and

impedes their efforts to contact new patients, 13 plaintiffs never indicate how it violates a

chiropractor’s free speech or equal protection rights. Accordingly, the analysis below

focuses on new Ohio Rev. Code § 1349.05(B), (C), (D), and (E) instead.

       In opposition, defendants argue that the new regulations do not impose a prior

restraint on plaintiffs’ First Amendment rights. 14 Defendants instead characterize the new

legislation as permissible regulation of commercial speech. 15 Moreover, because the

regulations pass constitutional muster under the First Amendment, the regulations similarly

do not violate plaintiffs’ equal protection guarantees under the Fourteen Amendment, so

argue defendants. 16 They also urge me to deny or dismiss as moot plaintiffs’ motion for a

preliminary injunction because the motion relates to the original complaint and not to the

first amended complaint, which names two defendants not in the original complaint.


13
   ECF No. 8, at 11.
14
   ECF No. 15, at 1.
15
   Id.
16
   Id. at 2.

                                             6
     Case: 1:19-cv-02010-WHB Doc #: 22 Filed: 10/16/19 7 of 27. PageID #: 159



Defendants also argue that the Eleventh Amendment 17 bars this lawsuit as to the Ohio State

Chiropractic Board, because a lawsuit against this state agency is in effect a lawsuit against

the state itself.

        On October 4, 2019, plaintiffs filed a reply brief in support of their motion for a

preliminary injunction. 18    Plaintiffs first reject the argument that the Ohio State

Chiropractic Board cannot be sued here. Plaintiffs base their argument on a Supreme Court

case, 19 a practice that was done without objection in similar litigation in Tennessee, 20 and

an email on this issue to defendants’ counsel that apparently has gone unanswered. 21

Plaintiffs next argue that the enactments constitute a content-based prior restraint that the

defendants have failed to justify with any evidentiary support, such as legislative history,

committee hearing transcripts, or the like. 22 Moreover, in plaintiffs’ view, health care

practitioners are similarly situated with lawyers or insurance agents. Because the free

speech rights only of health care practitioners are restricted, the challenged statutory

provisions violate equal protection guarantees that plaintiffs argue they would otherwise

enjoy. 23


17
   “The judicial power of the United States shall not be construed to extend to any suit in
law or equity, commenced or prosecuted against one of the United States by citizens of
another state, or by citizens or subjects of any foreign state.”
18
   ECF No. 19.
19
   Shaw v. Delta Airlines, Inc., 463 U.S. 85, 96 n.14 (1983), which plaintiffs cite for the
proposition that “[i]t is beyond dispute that federal courts have jurisdiction over suits to
enjoin state officials from interfering with federal rights.” ECF No. 19, at 2.
20
   ECF No. 19, at 3 (citing Silverman v. Summers, 28 F. App’x 370 (6th Cir. 2001), and
Capobianco v. Summers, 377 F.3d 559 (6th Cir. 2004)).
21
   ECF No. 19-1.
22
   ECF No. 19, at 9.
23
   Id. at 14.

                                              7
    Case: 1:19-cv-02010-WHB Doc #: 22 Filed: 10/16/19 8 of 27. PageID #: 160



      At a status conference with me on October 1, 2019, the parties agreed to proceed to

oral argument without any additional evidentiary submissions. The parties presented those

arguments on October 9, 2019.


                                            III.

Four-Prong Preliminary Injunction Test

       Preliminary injunctions are viewed as an extraordinary remedy used to preserve the

status quo between the parties pending final adjudication of the case on its merits. The

four-prong test for a preliminary injunction is well-established even in the particularized

First Amendment context.

              When determining the appropriateness of a preliminary injunction,
          a court must examine four factors. First, the court must determine
          “whether the plaintiff has established a substantial likelihood or
          probability of success on the merits” of his claim. Winnett v.
          Caterpillar, Inc., 609 F.3d 404, 408 (6th Cir. 2010) (internal quotation
          marks omitted). Second, the court will determine “whether the
          [plaintiff] would suffer irreparable injury” if a preliminary injunction
          did not issue. Bays [v. City of Fairborn], 668 F.3d [814] at 818-19
          [(6th Cir. 2012)] (citing [Certified Restoration Dry Cleaning Network,
          LLC v.] Tenke Corp., 511 F.3d [535] at 542 [(6th Cir. 2007)]). Third,
          the court determines “whether the injunction would cause substantial
          harm to others.” Id. at 819. And finally, a court must consider
          “whether the public interest would be served” if the court were to
          grant the requested injunction. Id.

              Each of these factors “[should] be balanced against one another
          and should not be considered prerequisites to the grant of a
          preliminary injunction.” Leary [v. Daeschner], 228 F.3d [729] at 736
          [(6th Cir. 2000)]. In the context of a First Amendment claim, the
          balancing of these factors is skewed toward an emphasis on the first
          factor. As this Circuit has previously stated,

                 When a party seeks a preliminary injunction on the basis
                 of the potential violation of the First Amendment, the


                                             8
     Case: 1:19-cv-02010-WHB Doc #: 22 Filed: 10/16/19 9 of 27. PageID #: 161



                  likelihood of success on the merits often will be the
                  determinative factor. With regard to the factor of
                  irreparable injury, for example, it is well-settled that
                  “loss of First Amendment freedoms … unquestionably
                  constitutes irreparable injury.”

            Connection Distrib. Co. v. Reno, 154 F.3d 281, 288 (6th Cir. 1998)
            (quoting Elrod v. Burns, 427 U.S. 347, 373 … (1976) (plurality)). In
            cases implicating the First Amendment, the other three factors often
            hinge on this first factor. 24

       The parties do not disagree with this focus on the movant’s burden to show a

likelihood of success on the merits. 25 Because a determination of whether plaintiffs are

entitled to a preliminary injunction depends so heavily on whether they have established a

substantial likelihood or probability of success on the merits, I turn my attention to this

question.


First Amendment Claims

       Commercial speech has long enjoyed some type of First Amendment protection

from unwarranted governmental regulation. In most cases, the question is: How much

protection? “It is clear, for example, that speech does not lose its First Amendment

protection because money is spent to project it, as in a paid advertisement of one form or



24
   Liberty Coins, LLC v. Goodman, 748 F.3d 682, 689-90 (6th Cir. 2014). Accord
Chiropractors United for Research and Education, LLC v. Conway, slip op., 2015 WL
5822721, at *1-2 (W.D. Ky. Oct. 1, 2015), aff’d, Case No. 15-6103 (6th Cir. July 1, 2016)
(unpub. op.) (affirming denial of preliminary injunction on a similar regulation affecting
healthcare providers related to solicitation of motor vehicle accident victims).
25
   See, e.g., Chiropractors United for Research and Education, LLC, supra, Case No. 15-
6103, at 3 (“[i]n First Amendment cases, ‘the crucial inquiry is usually whether the plaintiff
has demonstrated a likelihood of success on the merits’ ”) (quoting Bays v. City of
Fairborn, 668 F.3d 814, 819 (6th Cir. 2012) (internal citation omitted)).

                                              9
     Case: 1:19-cv-02010-WHB Doc #: 22 Filed: 10/16/19 10 of 27. PageID #: 162



another.” 26 The protections go beyond advertising. “Speech likewise is protected even

though it is carried in a form that is ‘sold’ for profit, … and even though it may involve a

solicitation to purchase or otherwise pay or contribute money.” 27 It is in essence “the free

flow of commercial information” 28 the First Amendment is protecting, but this returns us

to the question: How much protection?

          We have not discarded the “common-sense” distinction between
          speech proposing a commercial transaction, which occurs in an area
          traditionally subject to government regulation, and other varieties of
          speech. [Virginia State Bd. of Pharmacy, supra, 425 U.S. at 771
          n.24.] To require a parity of constitutional protection for commercial
          and noncommercial speech alike could invite dilution, simply by a
          leveling process, of the force of the Amendment’s guarantee with
          respect to the latter kind of speech. Rather than subject the First
          Amendment to such a devitalization, we instead have afforded
          commercial speech a limited measure of protection, commensurate
          with its subordinate position in the scale of First Amendment values,
          while allowing modes of regulation that might be impermissible in the
          realm of noncommercial expression. 29

       With this distinction between non-commercial and commercial speech in mind, the

Supreme Court provided a framework in Central Hudson for analyzing the fundamental

question in this case: Is Ohio’s regulation of chiropractors’ commercial speech



26
   Virginia State Bd. of Pharmacy v. Virginia Citizens Consumer Council, Inc., 425 U.S.
748, 761 (1976) (citing Buckley v. Valeo, 424 U.S. 1 (1976); Pittsburgh Press Co. v.
Human Relations Comm’n, 413 U.S. 376, 384 (1973); and New York Times Co. v. Sullivan,
376 U.S. 254, 266 (1964)).
27
   Virginia State Bd. of Pharmacy, supra, id. (citing Smith v. California, 361 U.S. 147, 150
(1959); Joseph Burstyn, Inc. v. Wilson, 343 U.S. 495, 501 (1952); Murdock v.
Pennsylvania, 319 U.S. 105, 111 (1943); New York Times Co., supra, 376 U.S. at 266;
NAACP v. Button, 371 U.S. 415, 429 (1963); Jamison v. Texas, 318 U.S. 413, 417 (1943);
and Cantwell v. Connecticut, 310 U.S. 296, 306-07 (1940)).
28
   See, e.g., Bates v. State Bar of Arizona, 433 U.S. 350, 365 (1977).
29
   Ohralik v. Ohio State Bar Ass’n, 436 U.S. 447, 455-56 (1978).

                                             10
     Case: 1:19-cv-02010-WHB Doc #: 22 Filed: 10/16/19 11 of 27. PageID #: 163



unwarranted and, thus, unconstitutional? “The protection available for particular

commercial expression turns on the nature both of the expression and of the governmental

interests served by its regulation.” 30

        The first step of the Central Hudson intermediate scrutiny test asks whether the

speech being regulated accurately informs the public about lawful activity. If this threshold

question is answered affirmatively, the second part requires the state to assert a substantial

interest to be achieved by the regulations. “The limitation on expression must be designed

carefully to achieve the State’s goal.” 31 The success of this design is measured by meeting

the third part of the test, namely, whether the regulation directly advances the state interest

involved. If so, the fourth and final step requires a showing that the governmental interest

could not be served as well by a more limited restriction on the commercial speech. 32 “The

regulatory technique may extend only as far as the interest it serves. The State cannot

regulate speech that poses no danger to the asserted state interest, … nor can it completely

suppress information when narrower restrictions on expression would serve its interest as

well.” 33

       The Sixth Circuit has already undertaken this kind of constitutional analysis for

chiropractors in other states. It has, for example, recognized that Tennessee has “a

substantial interest in ‘protecting the privacy of accident victims, preventing overreaching




30
   Central Hudson Gas & Elec. Corp., 447 U.S. at 562-63.
31
   Id. at 564.
32
   Id.
33
   Id. at 565 (citing First National Bank of Boston v. Bellotti, 435 U.S. 765, 794-95 (1978)).

                                              11
     Case: 1:19-cv-02010-WHB Doc #: 22 Filed: 10/16/19 12 of 27. PageID #: 164



by chiropractors and their agents and regulating the profession.’ ” 34 Moreover, a statutory

prohibition on speech is “an effective way of addressing the [state’s] asserted interests.” 35

       Tennessee first enacted a sweeping prohibition of in-person or telephone solicitation

of a patient with whom a chiropractor or his agent has had no family or prior professional

relationship. 36 A violation was a class B misdemeanor.

       The Court of Appeals affirmed the District Court’s decision to grant a preliminary

injunction, because the statute was “not sufficiently narrowly tailored.” 37 Part of the

problem lay with the fact that the statute had no time limit and did not identify recent

accident victims as the specific group chiropractors or their agents could not solicit. 38 “Our

conclusion that the state must achieve its ends with more precise means is strengthened by

the state’s decision to treat the proscribed conduct as criminal behavior.” 39

       Tennessee responded with a narrower approach through an administrative

regulation that provided:

          Telemarketing or telephonic solicitation by licensees, their
          employees, or agents to victims of accidents or disaster shall be
          considered unethical if carried out within thirty (30) days of the
          accident or disaster, and subject the licensee to disciplinary action
          pursuant to T.C.A. § 63-4-114. 40

Chiropractors were the only medical professionals subject to this rule, though attorneys


34
    Capobianco v. Summers, 377 F.3d 559, 562 (6th Cir. 2004) (quoting Silverman v.
Summers, 28 F. App’x 370, 374 (6th Cir. 2001)).
35
   Silverman, 28 F. App’x at 374. See also Capobianco, 377 F.3d at 563.
36
   TENN. CODE ANN. § 63-4-114(5) (Supp. 2000); Silverman, 28 F. App’x at 371.
37
   Silverman, 28 F. App’x at 375.
38
   Id.
39
   Id. (citing State v. Bradford, 787 So. 2d 811, 828 (Fla. 2001)).
40
   TENN. COMP. R. & REGS. § 0260-2-.20(6)(a) (2000).

                                              12
     Case: 1:19-cv-02010-WHB Doc #: 22 Filed: 10/16/19 13 of 27. PageID #: 165



were similarly prohibited from soliciting accident victims within 30 days of an accident. 41

       A number of years earlier, the Supreme Court had upheld the constitutionality of a

Florida bar rule prohibiting attorneys from contacting, directly or indirectly, accident

victims or their relatives for the purposes of soliciting their business for a period of 30 days

following an accident. 42 Because the Florida bar rule met the intermediate scrutiny test

under Central Hudson and because there was no distinguishing difference between

Florida’s regulation of attorneys and Tennessee’s regulation of chiropractors, the Sixth

Circuit concluded that the plaintiff had demonstrated little likelihood of succeeding on the

merits on his First Amendment challenge. 43 Tennessee’s administrative regulation had

corrected the two fatal flaws of the earlier statute: the period of restricted commercial

speech was limited to 30 days, and no criminal sanctions attached to a violation of the

regulation. 44

       Neighboring Kentucky followed a similar path to regulate the solicitation of

accident victims by chiropractors. In 2006, it amended a broad administrative regulation

to provide that “[a] chiropractor shall not contact or cause an accident victim to be

contacted by the chiropractor’s employee, agent, contractor, telemarketer, or anyone acting

in concert with the chiropractor.” 45 Eight years later, Kentucky enacted a statute that

provided that, for a period of 30 days immediately “following a motor vehicle accident, a



41
   Capobianco v. Summers, supra, 377 F.3d at 561.
42
   Florida Bar v. Went For It, Inc., 515 U.S. 618 (1995).
43
   Capobianco, 377 F.3d at 563-64.
44
   Id. at 563.
45
   201 KAR § 21:015(1)(6)(b).

                                              13
     Case: 1:19-cv-02010-WHB Doc #: 22 Filed: 10/16/19 14 of 27. PageID #: 166



person … shall not directly solicit or knowingly permit another person to directly solicit

an individual, or a relative of an individual, involved in a motor vehicle accident for the

provision of any service related to a motor vehicle accident.” 46 The state legislature also

enacted at that time an exemption that allowed “[c]ommunications by an insurer … or a

[licensed] adjustor … or an employee of an insurer or agent.” 47

       The District Court struck down this statute as unconstitutional under the Central

Hudson test. It held that this new statute did not advance a substantial government interest

(third requirement), and was both underinclusive and overinclusive (fourth requirement). 48

       Less than a year later, Kentucky, like Tennessee, narrowed its regulatory focus by

enacting a different solicitation statute providing that, “[d]uring the first thirty (30) days

following a motor vehicle accident a healthcare provider or an intermediary, at the request

or direction of a healthcare provider, shall not solicit or knowingly permit another

individual to solicit a person involved in a motor vehicle accident for the provision of

reparation benefits, as defined by KRS 304.39-020(2).” 49 Like the Ohio enactments being

challenged here, Kentucky’s solicitation statute broadly defines “healthcare provider” to

encompass essentially all licensed or certified healthcare professionals, including

chiropractors; 50 does not apply to insurance agents or adjustors or to attorneys; 51 subjects



46
   KRS 367.409(1).
47
   KRS 367.409(2)(b)(3).
48
   State Farm Mut. Auto. Ins. Co. v. Conway, 2014 WL 2618579, at *13 (W.D. Ky. June
12, 2014).
49
   KRS 367.4082(1).
50
   KRS § 367.4081(1)(b).
51
   KRS § 367.4082(1).

                                             14
     Case: 1:19-cv-02010-WHB Doc #: 22 Filed: 10/16/19 15 of 27. PageID #: 167



the licensed or certified healthcare provider to the disciplinary process of his or her

respective licensing or regulatory authority in the event of a violation; 52 and subjects the

violator to cost penalties that are arguably even harsher than Ohio’s by voiding any charges

owed by the victim, requiring the return of any amounts paid by the victim, and prohibiting

any collection efforts. 53

       The District Court held that this version of the regulation passed constitutional

muster under the intermediate scrutiny standard of Central Hudson. The Sixth Circuit

affirmed. 54

       Ohio now seeks to do what Tennessee and Kentucky have already done—regulate

health care practitioners in their solicitation of accident victims. These precedents direct

the constitutional analysis here to demonstrate that Ohio meets all four parts of the Central

Hudson intermediate scrutiny test.

       No one questions that the speech at issue here concerns accurately informing the

public about lawful activities. The Sixth Circuit has already held that states like Tennessee

and Kentucky have a substantial interest in protecting privacy rights of accident victims

and regulating professionals in the process by preventing overreach and fraud. 55 The Sixth


52
   KRS § 367.4082(5).
53
   KRS § 367.4083(1) and (2).
54
   Chiropractors United for Research and Education, LLC v. Conway, slip op., 2015 WL
5822721, at *11 (W.D. Ky. Oct. 1, 2015), aff’d, Case No. 15-6103 (6th Cir. July 1, 2016)
(unpub. op.). Plaintiffs chose not to challenge on appeal the District Court’s finding that
the Kentucky solicitation statute did not violate equal protection.
55
   Silverman, supra, 28 F. App’x at 374; Capobianco, supra, 377 F.3d at 562 (finding “no
substantive difference between the interest asserted in Florida Bar [prohibitions on
lawyers] and that asserted here”); Chiropractors United for Research and Education, LLC,
supra, 2015 WL 5822721, aff’d, Case No. 15-6103 (6th Cir. July 1, 2016), at 4.

                                             15
     Case: 1:19-cv-02010-WHB Doc #: 22 Filed: 10/16/19 16 of 27. PageID #: 168



Circuit has also held that regulations of the type at issue here directly advance those

substantial state interests. 56 Finally, Ohio’s enactments are similarly narrow in focus like

the solicitation limits in those states where the Sixth Circuit or the Supreme Court have

upheld such limits. No one has posited that Ohio needs to draft an even narrower set of

regulations than those of other states that courts have already upheld. Indeed, rather than

argue the new enactments are more extensive than necessary to serve Ohio’s interests,

plaintiffs focus instead on the absence of similar regulations on lawyers and insurance

companies and a statutory interpretation that misreads the plain language in the new

enactments. Both issues I take up below.

       Try as they might to distinguish these holdings, plaintiffs provide no rationale that

persuades me (i) to use the strict scrutiny test instead of the intermediate scrutiny test of

Central Hudson, (ii) to hold that the language in the new Ohio enactments constitutes a

content-based prior restraint, or (iii) to find that defendants have failed to meet their

evidentiary burden associated with these new legislative enactments.

       On the first point, an abbreviated yet sufficient analysis has me simply examining

the Kentucky solicitation statute, which the Courts in Chiropractors United upheld using

the Central Hudson intermediate scrutiny test. Kentucky’s and Ohio’s statutes are similar

in nature, scope, and purpose. They are, of course, not identical. How they regulate

chiropractors’ commercial speech, though, is not sufficiently materially different as to



56
  Silverman, supra, 28 F. App’x at 374; Capobianco, supra, 377 F.3d at 563;
Chiropractors United for Research and Education, LLC, supra, 2015 WL 5822721, aff’d,
Case No. 15-6103 (6th Cir. July 1, 2016), at 4.

                                             16
     Case: 1:19-cv-02010-WHB Doc #: 22 Filed: 10/16/19 17 of 27. PageID #: 169



require strict scrutiny for the latter but not the former.

       On the second point, another abbreviated yet sufficient analysis has me returning to

the opinion in Central Hudson where the Supreme Court “observed that commercial speech

is such a sturdy brand of expression that traditional prior restraint doctrine may not apply

to it.” 57 I can also return to the opinions in Chiropractors United where the Courts found

similar solicitation regulation not to be a content-based prior restraint. 58 Again, the two

states’ solicitation statutes are not sufficiently materially different as to require different

characterizations for constitutional analysis.       In addition, Ohio’s regulation of the

commercial speech at issue here—solicitation of accident victims for business—is by

definition not content-based, that is, “a restriction triggered by the speaker’s message.” 59

It is also by definition not a prior restraint, that is, “ ‘administrative and judicial orders

forbidding certain communications when issued in advance of the time that such

communications are to occur.’ ” 60 It is instead content-neutral regulation. Consequently,




57
   Central Hudson Gas & Elec. Corp., supra, 447 U.S. at 571 n.13 (citing Virginia
Pharmacy Board v. Virginia Citizens Consumer Council, supra, 425 U.S. at 771-72 n.24).
See also Chiropractors United for Research and Education, LLC, supra, 2015 WL
5822721, aff’d, Case No. 15-6103 (6th Cir. July 1, 2016), at 3 (“the Supreme Court has
rejected the use of strict scrutiny in challenges to commercial speech regulations”).
58
   Chiropractors United for Research and Education, LLC, supra, 2015 WL 5822721, at
*5, aff’d, Case No. 15-6103 (6th Cir. July 1, 2016), at 3-4.
59
   Grider v. Abramson, 180 F.3d 739, 748 (6th Cir. 1999).
60
   Alexander v. United States, 509 U.S. 544, 550 (1993) (quoting M. NIMMER, NIMMER ON
FREEDOM OF SPEECH § 4.03, at 4-16 (1984) (emphasis in original)). See also Polaris v.
Amphitheater Concerts, Inc. v. City of Westerville, 267 F.3d 503, 506 (6th Cir. 2001)
(defining prior restraint as orders “that block expressive activity before it can occur” where
the “lawfulness of speech turns on the advance approval of government officials”) (citing
Alexander, id., and Shuttlesworth v. City of Birmingham, 394 U.S. 147, 151 (1969)).

                                               17
     Case: 1:19-cv-02010-WHB Doc #: 22 Filed: 10/16/19 18 of 27. PageID #: 170



intermediate scrutiny is in order. 61

       On the third point, plaintiffs correctly argue 62 that Ohio has the burden of

demonstrating that the challenged enactments directly advance the interests it asserts. 63 As

noted above, however, the Sixth Circuit has already held that a statutory prohibition on

speech is “an effective way of addressing the [state’s] asserted interests.” 64 Furthermore,

plaintiffs never claim that Ohio has somehow escaped the problems of overbearing

solicitations Tennessee and Kentucky have experienced. It would be surprising indeed if

plaintiffs were to make this claim, since they acknowledged during oral argument that Ohio

has a substantial interest in protecting accident victims’ privacy from overbearing

solicitations. 65 Plaintiffs also overlook the Ohio General Assembly’s efforts in the prior

legislative session to address business solicitations targeting accident victims when three

committee hearings on the problem were convened involving 20 witnesses. 66

       What plaintiffs are really after is to require Ohio to utilize the least restrictive means

available to further its interests in protecting accident victims. 67 The Supreme Court has

rejected this interpretation of the Central Hudson test. “What our decisions require is … a

fit that is not necessarily perfect, but reasonable; that represents not necessarily the single


61
   Grider, 180 F.3d at 748.
62
   ECF No. 19, at 10-11.
63
   Florida Bar v. Went For It, Inc., supra, 515 U.S. at 625-26 (quoting Rubin v. Coors
Brewing Co., 514 U.S. 476, 487 (1995), and Edenfield v. Fane, 507 U.S. 761, 767 (1993)).
64
   Silverman, 28 F. App’x at 374. See also Capobianco, 377 F.3d at 563.
65
   Oral Arg. Draft Tr., 10/9/19, at 12.
66
       See    history      of     S.B.    No.      148,   132nd    G.A.      at    https
://www.legislature.ohio.gov/legislation/legislation-committee-documents?id=GA132-SB-
148.
67
   ECF No. 8, at 11; ECF No. 19, at 9.

                                              18
     Case: 1:19-cv-02010-WHB Doc #: 22 Filed: 10/16/19 19 of 27. PageID #: 171



best disposition but one whose scope is ‘in proportion to the interest served,’ … that

employs not necessarily the least restrictive means but … a means narrowly tailored to

achieve the desired objective.     Within those bounds we leave it to governmental

decisionmakers to judge what manner of regulation may best be employed.” 68

       Plaintiffs’ position requires them to interpret Ohio Rev. Code § 1349.05(B) and (C)

as limiting chiropractors and their agents to only the United States Postal Service mail

when communicating with anyone to obtain professional employment. 69                   This

interpretation leads to two rather anachronistic results. First off, it runs contrary to the

position the Ohio Attorney General has taken in this very proceeding. As the state official

responsible for enforcing Ohio’s statutes, he may not be legally estopped from changing

his mind, but the position he takes here surely counts for something. At a minimum, taking

a position here on what the statute means should dissuade any future changes in that

position lest the Ohio Attorney General be accused of engaging in gamesmanship and

judicial estoppel is exercised. 70 Moreover, plaintiffs’ interpretation requires the second

sentence in these two statutory provisions to be read in isolation from the first. 71 That


68
   Board of Trustees of State University of New York v. Fox, 492 U.S. 469, 480 (1989)
(quoting In re R.M.J., 455 U.S. 191, 203 (1982)). See also Florida Bar, supra, 515 U.S.
at 632 (“[i]n Fox, we made clear that the ‘least restrictive means’ test has no role in the
commercial speech context”).
69
   ECF No. 3, at 9.
70
   See, e.g., In re Ohio Execution Protocol, 860 F.3d 881, 892 (6th Cir. 2017) (rejecting
judicial estoppel argument in Ohio’s policy change regarding prisoner execution protocols,
but noting that judicial estoppel “prohibits ‘playing fast and loose with the courts’—that
is, ‘abusing the judicial process through cynical gamesmanship’ by changing positions ‘to
suit an exigency of the moment’ ”) (quoting New Hampshire v. Maine, 532 U.S. 742, 749-
50 (2001), and Mirando v. U.S. Dep’t of Treasury, 766 F.3d 540, 545 (6th Cir. 2014)).
71
   Id.

                                            19
     Case: 1:19-cv-02010-WHB Doc #: 22 Filed: 10/16/19 20 of 27. PageID #: 172



approach runs afoul of Ohio law.

       “When there is no state law construing a state statute, a federal court must predict

how the state’s highest court would interpret the statute.” 72 When confronted with an

argument over the meaning of a statute, the paramount concern of the Supreme Court of

Ohio is the legislative intent. 73 “In discerning legislative intent, we ‘consider the statutory

language in context, construing words and phrases in accordance with rules of grammar

and common usage.’ ” 74 The second sentence plaintiffs seize upon may be unambiguous,

but Ohio law still requires that it be read in context. “Words and phrases shall be read in

context and construed according to the rules of grammar and common usage. Words and

phrases that have acquired a technical or particular meaning, whether by legislative

definition or otherwise, shall be construed accordingly.” 75

       Newly enacted Ohio Rev. Code § 1349.05 (B) and (C) forbid health care

practitioners (or persons working on their behalf), who are intending to obtain professional

employment, from directly contacting in person, by telephone, or by electronic means any

party to a motor vehicle accident until 30 days after the date of the accident. The statute’s

unambiguous language applies then to all forms of direct contact except USPS mail. To

drive that point home, the first sentence containing the prohibition is followed by this



72
   United States v. Simpson, 520 F.3d 531, 535 (6th Cir. 2008) (citing Meridian Mut. Ins.
Co. v. Kellman, 197 F.3d 1178, 1181 (6th Cir. 1999)).
73
   State ex rel. Prade v. Ninth District Court of Appeals, 151 Ohio St. 3d 252, 255 (2017);
State Farm Mut. Auto. Ins. Co. v. Grace, 123 Ohio St. 3d 471, 476 (2009).
74
   State ex rel. Prade, id. (quoting State Farm Mut. Auto. Ins. Co., id., and citing Ohio Rev.
Code § 1.42).
75
   Ohio Rev. Code § 1.42.

                                              20
    Case: 1:19-cv-02010-WHB Doc #: 22 Filed: 10/16/19 21 of 27. PageID #: 173



sentence: “Any communication to obtain professional employment shall be sent via the

United States postal service.” Thus, in the context of the entire paragraph as written, the

second sentence expressly states what is otherwise implied in the first sentence. In other

words, the second sentence precludes any ambiguity plaintiffs now seek to exploit.

       Reading the second sentence in context as Ohio law requires, I am unpersuaded that

Ohio Rev. Code § 1349.05 (B) and (C) do not mean what they say: for the 30-day period

following a motor vehicle accident, a health care practitioner intending to obtain

professional employment is allowed to directly contact a party to a motor vehicle accident

only by using USPS mail. After the 30-day period, the health care practitioner can directly

contact the party by using USPS mail as well as in person, by telephone, or by electronic

means.

       If there is any ambiguity, it lies in the possible use of overnight couriers like FedEx.

They cannot be classified as USPS mail (required) but also do not fall under the categories

of contact in person, by telephone, or by electronic means (prohibited). If this is indeed an

ambiguity in the statute, however, it cuts against plaintiffs’ argument that they are forever

limited to USPS mail when soliciting business.

       Plaintiffs understandably make these arguments to try to avoid intermediate scrutiny

of the First Amendment restrictions they challenge. That is, nevertheless, the test to be

used here in assessing whether the Ohio enactments violate plaintiffs’ First Amendment

rights. Under the intermediate scrutiny test, plaintiffs fail to show a substantial likelihood

or probability of winning their First Amendment claim on the merits.




                                              21
     Case: 1:19-cv-02010-WHB Doc #: 22 Filed: 10/16/19 22 of 27. PageID #: 174



Equal Protection Claims

       Applying the intermediate scrutiny test to plaintiffs’ First Amendment claims has

consequences for their Fourteenth Amendment claims. “Because regulation of commercial

speech is subject to intermediate scrutiny in a First Amendment challenge, it follows that

equal protection claims involving commercial speech also are subject to the same level of

review.” 76   The determination I must make, therefore, is to decide “whether the

classifications in the statutes at issue are narrowly tailored to further a significant

governmental interest.” 77

       Case law suggests another abbreviated yet sufficient analysis here. Because I have

already determined that the Ohio enactments pass constitutional muster under the First

Amendment’s intermediate scrutiny test, those enactments then pass constitutional muster

under the Fourteenth Amendment’s intermediate scrutiny test for purposes of equal

protection analysis. 78

       Beyond this abbreviated analysis, though, I further determine that plaintiffs have

not shown that the new enactments are not “narrowly tailored to further a significant

governmental interest.” 79 Plaintiffs complain that the new enactments do not cover

attorneys and insurance companies as well as “hospitals, professional groups, and other




76
   Chambers v. Stengel, 256 F.3d 397, 401 (6th Cir. 2001) (citing R.A.V. v. City of St. Paul,
505 U.S. 377, 385 (1992)).
77
   Id.
78
   See, e.g., Capobianco v. Summers, supra, 377 F.3d at 564; Chiropractors United for
Research and Education, LLC, supra, 2015 WL 5822721, at *11.
79
   Chambers, 256 F.3d at 401.

                                             22
     Case: 1:19-cv-02010-WHB Doc #: 22 Filed: 10/16/19 23 of 27. PageID #: 175



medical cooperative entities.” 80 They argue that if Ohio were “legitimately interested in

establishing a thirty-day period of solitude for accident victims, then everyone would be

required to respect such boundaries.” 81 Sixth Circuit law is contrary to this broad sweep.

“The Equal Protection Clause does not require that the state treat all persons alike. It

requires only that the state treat similarly situated persons alike, and that where the state

distinguishes between classifications of persons, the distinction must ‘have some relevance

to the purposes for which the classification is made.’ ” 82

       Plaintiffs advocate for a broader, not narrower, statute.          Ohio Rev. Code

§ 1349.05(A)(3) defines “health care practitioner” to encompass individuals licensed under

the code provisions to practice medicine and surgery, as an advanced practice registered

nurse, as a physician assistant, as a psychologist, and as a chiropractor. Ohio Rev. Code.

§ 1349.05(C) also extends the commercial speech restrictions to any “person who has been

paid or given, or was offered to be paid or given, money or anything of value to solicit

employment on behalf of another.” This statutory breadth is very similar to the one upheld

in Kentucky that covered healthcare providers or their intermediaries. 83 The District Court

found this narrowly tailored restriction furthered substantial state interests. Accordingly,




80
   ECF No. 3, at 14. See also ECF No. 19, at 13.
81
   ECF No. 19, at 13 (emphasis in original).
82
   Capobianco, supra, 377 F.3d at 564-65 (citing Chambers, supra, 256 F.3d at 401
(quoting Baxstrom v. Herold, 383 U.S. 107, 111 (1966))).
83
   KRS § 367.4081 (1) and (2).

                                             23
     Case: 1:19-cv-02010-WHB Doc #: 22 Filed: 10/16/19 24 of 27. PageID #: 176



the Court found no equal protection violation, and the plaintiffs there did not challenge that

part of the ruling in the Sixth Circuit. 84

       Plaintiffs provide no basis for reaching a different decision here. Lawyers and

insurance agents are not similarly situated as health care providers. Theirs businesses arise

in different markets, different entities using different mechanisms regulate them, and their

motives for business solicitations differ from those of health care providers. Even the three

healthcare-related groups plaintiffs identify as possibly lying outside the new statute’s

scope—hospitals, professional groups, and other medical cooperative entities—operate

differently from individual practitioners, assuming plaintiffs are correct that these three

groups lie outside of the statute. Furthermore, plaintiffs provide no evidence that these

three groups even engage in accident victim solicitation.

       More generally, though, nothing in the law requires legislatures to tackle societal

ills of one sort or another all in one fell swoop. Piecemeal regulation is the norm rather

than the exception. Accident victim solicitation may indeed be a widespread problem as

plaintiffs suggest, 85 but the case law in this area arises principally because state legislatures

typically address problems in one profession or another in a separate, focused manner at

different times. 86 The Supreme Court has taken note of the states’ authority to regulate



84
   Chiropractors United for Research and Education, LLC, supra, 2015 WL 5822721, at
*11, aff’d, Case No. 15-6103 (6th Cir. July 1, 2016), at 2.
85
   ECF No. 19, at 13.
86
   See, e.g., Capobianco, supra, 377 F.3d at 564 (accepting that medical doctors were not
subject to state regulation even though chiropractors were, and attorneys were subject to a
similar rule). Compare Chambers, supra, 256 F.3d at 399 (upholding Kentucky attorney
solicitation regulation enacted in 1996), and Chiropractors United for Research and

                                               24
    Case: 1:19-cv-02010-WHB Doc #: 22 Filed: 10/16/19 25 of 27. PageID #: 177



business conduct in professions—in fact, “a compelling interest in the practice of

professions within their boundaries, and that as part of their power to protect the public

health, safety, and other valid interests they have broad power to establish standards for

licensing practitioners and regulating the practice of professions.” 87 No court, however,

ever insisted that a state regulate one problem or one profession all at one time. For these

reasons, plaintiffs fail to show a substantial likelihood or probability of winning their

Fourteenth Amendment equal protection claim on the merits


Remaining Prongs of the Preliminary Injunction Test

       “When a party seeks a preliminary injunction on the basis of a potential

constitutional violation, ‘the likelihood of success on the merits often will be the

determinative factor.’ ” 88   Nevertheless, for the sake of completeness, I review the

remaining three prongs that plaintiffs must meet for the Court to grant a preliminary

injunction.

       Plaintiffs assert they will be irreparably harmed absent the injunction. The plaintiff

referral service testified by affidavit that its business will be “effectively and immediately

shut down and all our employees will need to be laid off.”89 The plaintiff chiropractors




Education, LLC, supra, 2015 WL 5822721, at *2 (upholding Kentucky healthcare provider
solicitation regulation enacted in 2015).
87
   Goldfarb v. Virginia State Bar, 421 U.S. 773, 792 (1975). See also Florida Bar, supra,
515 U.S. at 625.
88
   Obama for Am. v. Husted, 697 F.3d 423, 436 (6th Cir. 2012) (quoting Jones v. Caruso,
569 F.3d 258, 265 (6th Cir. 2009)).
89
   ECF No. 3-1, at 2.

                                             25
     Case: 1:19-cv-02010-WHB Doc #: 22 Filed: 10/16/19 26 of 27. PageID #: 178



complain of “the threat of bankruptcy” 90 and the loss of business and future referrals.91

This is perhaps overblown to some degree, since even the plaintiff referral service will be

able to seek business via USPS mail and other general mass mailings and the like. The

same holds true for the plaintiff chiropractors, who also can continue to see their existing

patients. Moreover, the Ohio enactments are one-way limitations. Nothing in them

prevents someone who has been injured in a motor vehicle accident to seek out a

chiropractor for care and treatment.

       Defendants assert that accident victims will be substantially harmed if I grant the

injunction. 92 Plaintiffs, of course, assert the opposite. 93 Both sides reach too far. Accident

victims might find vexatious the solicitations and advertisements they receive shortly after

an accident, but there are other disciplinary controls on chiropractors and other health care

practitioners to curb out-of-line abuses.

       Finally, both sides contend the public interest is served if their position wins out.94

Plaintiffs argue that delay in enforcement will allow the constitutional claims to be

addressed. Defendants argue that the public has a right to see duly enacted laws enforced.

Again, both sides reach too far. This case does in fact present two sets of constitutional

issues, but no further delay is needed to address them. And while Ohio citizens have a




90
   ECF No. 3-2, at 2.
91
   ECF No. 3-2, at 2; ECF No. 3-3, at 2; ECF No. 3-4, at 2.
92
   ECF No. 15, at 17.
93
   ECF No. 3, at 18-19.
94
   ECF No. 3, at 18; ECF No. 15, at 17-18.

                                              26
    Case: 1:19-cv-02010-WHB Doc #: 22 Filed: 10/16/19 27 of 27. PageID #: 179



right to see their laws enforced, the provisions at issue constitute just slightly over one page

of a 2,600-page bill.

       This analysis instructs that plaintiffs on balance have failed to carry their burden on

all four prongs of the preliminary injunction test. Defendants also argue in opposition that

I must deny plaintiffs’ motion for a preliminary injunction because it relates to the original

complaint and because the Eleventh Amendment bars the Ohio State Chiropractic Board

from being in this lawsuit. Insofar as I have denied plaintiffs’ motion for a preliminary

injunction on other grounds, these additional arguments are moot for purposes of this order.


                                              IV.

       Plaintiffs confront strong case law precedents in challenging newly enacted Ohio

Rev. Code § 149.43(A)(1)(mm) and Ohio Rev. Code § 1349.05. Plaintiffs’ efforts to

sidestep those precedents are unavailing. Primarily because plaintiffs fail to show a

substantial likelihood or probability of success on the merits of their two federal claims, I

deny their motion for a preliminary injunction.

       IT IS SO ORDERED.



Dated: October 16, 2019                     s/ William H. Baughman, Jr.
                                            United States Magistrate Judge




                                              27
